Citation Nr: 1710336	
Decision Date: 03/31/17    Archive Date: 04/11/17

DOCKET NO.  09-18 389	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, New York


THE ISSUES

1.  Entitlement to service connection for skin lesions.

2.  Entitlement to an initial rating greater than 30 percent for posttraumatic stress disorder (PTSD).

3.  Entitlement to a total disability rating based on individual unemployability
(TDIU) due to service connected disability.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

C. J. Houbeck, Counsel


INTRODUCTION

The Veteran served on active duty from August 1969 to August 1971.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2008 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in New York, New York.

The Veteran withdrew his request for a travel board hearing.  See 38 C.F.R. § 20.704(e) (2016).

The Board remanded the Veteran's claim in July 2013 for additional development.  The matter again is before the Board.

This appeal was processed using the Veteran's Benefits Management System (VBMS) and Virtual VA paperless claims processing systems.  Accordingly, any future consideration of the Veteran's case should take into consideration the existence of these electronic records.

The issue of entitlement to TDIU is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  Granuloma faciale is attributable to service.

2.  The Veteran's PTSD with alcohol abuse is manifested by symptoms such as anxiety, insomnia, flashbacks, nightmares, avoidance behavior, irritability, distressing memories, hypervigilance, hyperarousal, exaggerated startle response, loss of interest in activities, lack of energy, and concentration problems, resulting in occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks.


CONCLUSIONS OF LAW

1.  Granuloma faciale was incurred in service.  38 U.S.C.A. §§ 1110, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304 (2016).

2.  The criteria for a disability rating greater than 30 percent for PTSD with alcohol abuse have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.321, 4.1, 4.2, 4.3, 4.7, 4.10, 4.130, DC 9411 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000 (VCAA)

VA has met all statutory and regulatory notice and duty to assist provisions.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2016).

VA's duty to notify was satisfied by letters to the Veteran in February 2008, January 2009, and July 2014.  See 38 U.S.C.A. §§ 5102, 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2016).

The Board also concludes VA's duty to assist has been satisfied.  The Veteran's service treatment records and VA treatment records have been associated with the electronic claims file.  Records from the Vet Center have been associated with the claims file.  In that regard, the prior Board remand directed that additional records be obtained from the Vet Center, but in a November 2014 correspondence the Vet Center indicated that all records for the Veteran already had been provided.  Private records have been associated with the claims file, to the extent possible.  The Veteran has at no time referenced outstanding records that he wanted VA to obtain or that he felt were relevant to the claims.    

As to the PTSD claim, the Veteran has been afforded multiple VA examinations, most recently in March 2016.  The examination reports discussed the clinical findings and the Veteran's reported history as necessary to rate the disability under the applicable rating criteria.  The examinations also discussed the impact of the disability on the Veteran's daily living and occupational functioning.  As such, the Board finds the reports sufficient on which to base a decision in this matter.

Based on the association VA treatment records, the July 2014 request and November 2014 response regarding Vet Center records, the July 2014 notice letter, the March 2016 VA examination reports, and the subsequent readjudication of the claims, the Board finds that there has been substantial compliance with its prior remand directives.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).  

As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of this case, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

Service Connection

The Veteran believes that he has a skin disability due to his service in Vietnam, specifically due to excessive sun exposure.  He points to in-service treatment for skin problems and contends that his problems during the appellate time period are related to those in-service problems.  

Service connection may be established for disability resulting from personal injury suffered or disease contracted in the line of duty in the active military, naval, or air service.  38 U.S.C.A. § 1110 (West 2014).  Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease or injury was incurred in service.  38 C.F.R. § 3.303(d).  There is a one year presumption for chloracne or other acneform disease consistent with chloracne.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113 (West 2014); 38 C.F.R. §§ 3.307, 3.309 (2016).

Alternatively, if a veteran was exposed to a herbicide agent during active military, naval, or air service, certain diseases shall be service connected if the requirements of 38 U.S.C.A. § 1116 and 38 C.F.R. § 3.307(a)(6)(iii) are met, even though there is no record of such disease during service, provided further that the rebuttable presumption provisions of 38 U.S.C.A. § 1113; 38 C.F.R. § 3.307(d) are also satisfied.  38 C.F.R. § 3.309(e).  In this case, although the RO has adjudicated the claim as one based on herbicide exposure, the Veteran has adamantly asserted that he does not claim that the skin problems are due to Agent Orange or other herbicide exposure.  In any case, as will be discussed in greater detail below the Veteran's skin claim is granted herein. 

The United States Court of Appeals for the Federal Circuit (Federal Circuit) has held that a claimant is not precluded from establishing service connection where entitlement on a presumptive basis is not warranted, as long as there is proof of direct causation.  See Combee v. Brown, 34 F.3d 1039, 1043-1044 (Fed. Cir. 1994).  To establish a right to compensation for a present disability on a direct basis, a Veteran must show: (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship, i.e., a nexus, between the claimed in-service disease or injury and the current disability.  38 C.F.R. § 3.303(a); see also Davidson v. Shinseki, 581 F.3d 1313, 1315-16 (Fed. Cir. 2009); Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

A May 1969 Report of Medical Examination prior to entrance into service included a notation of a small scar on the right side of the forehead, but otherwise the skin was noted to be normal.  In a contemporaneous Report of Medical History, the Veteran denied a history of skin diseases.  In February 1970, the Veteran was started on a malaria prophylaxis program.  In October 1970, the Veteran was treated for right arm cellulitis, due to a 2-day history of swelling in the right elbow.  In November 1970, the Veteran was prescribed foot soaks and powder for immersion foot.  In January 1971 follow-up, he complained of itching of the feet and a tick bite on the navel, with slight reddening at the site of the bite.  The Veteran's August 1971 Report of Medical Examination prior to separation from service included a normal examination of the skin and noted only a circumcision with respect to identifying body marks, scars, or tattoos and no congenital deformities.  

Post-service private treatment records from the 1990s document ongoing skin problems.  

A November 2007 VA treatment record included the Veteran's report of a history of intermittent skin lesions starting 20 years previously.  He reported malaria and jungle rot / cellulitis on the left arm in service, for which he had required hospitalization.  On examination, there was a 3 centimeter round lesion on the left side of the nose.  The treatment provider diagnosed skin lesions that questionably were related to antimalaria medication in Vietnam.  In a January 2008 VA treatment record and addendum, the Veteran indicated that the nose lesion had been present for at least 20 years and that he had been receiving treatment for it since 1994.  In addition, there had been symptoms on his forehead 13 to 15 years previously.  He was concerned that the lesion was caused by his service in Vietnam, due to chemical exposure and antimalarial medication.  The treatment provider's response was, "As far as we are aware, there is no clear correlation between granuloma faciale and agent orange, dapsone, or antimalarial medications."

In his December 2007 claim, the Veteran indicated that his skin lesions began in 1975.

In support of his claim, the Veteran submitted an internet article on granuloma faciale from emedicine.com that was printed in March 2008.  The article noted that sun exposure "may play a role" in the granuloma faciale, as sunlight-exposed areas were more commonly affected than non-sun-exposed areas and lesions could darken with sunlight exposure. 

A statement from a fellow service member (and registered nurse) who had treated the Veteran in service and indicated that the Veteran had incurred several severe sunburns that resulted in blisters on the arms, neck, and face.  They appeared more like chemical burns than sunburns.  On other occasions, the Veteran had open sores on the skin, more commonly referred to as "jungle rot."  The service member recalled very severe sores on the face and arms, which were always exposed.  The wounds would not easily heal and some became infected.  The service member stated that he had been friends with the Veteran since service and that the skin problems had never cleared up, despite going to many physicians and trying various lotions and creams.  The Veteran was self-conscious about the skin problems and they were disfiguring.  The service member truly believed the skin problems were residuals of Agent Orange exposure.

In a February 2009 statement, the Veteran reported constant problems with his skin during service, including severe burns, blisters, and jungle rot.  These problems eventually led to his hospitalization.  Since discharge, he had "constantly been plagued [with] skin lesions some of which permanently disfigured my face."  He did not seek VA treatment over the years because of a bad experience in 1972.  Instead, he sought treatment with private providers over the years, the first two had passed away.  

In his May 2009 substantive appeal, the Veteran stated that he was not claiming that his skin lesions were caused by in-service Agent Orange exposure.  Instead, he believed they were the result of skin damage caused by his service in Vietnam.  The Veteran discussed his skin problems in service and treatment for skin disorder since his discharge.  

The Veteran was afforded a VA examination in March 2016.  The examiner noted review of the claims file and medical records, as well as the Veteran's diagnoses of granuloma faciale in 1998 and skin tag in 2004.  The examiner noted that the Veteran had been treated in service for jungle rot and severe sun burns to the face, arms, and neck.  In 1994, the Veteran developed skin lesions on his face, which his treatment provider suspected were possible basal cell carcinoma but turned out to be granuloma faciale.  The lesion initially was on the side of the nose, but he later developed 2 additional lesions on the left temple, all of which resolved on their own and had not been active since 2013.  He currently was not on any treatment for skin problems.  In addition to the facial skin lesions, the Veteran also reported that a skin lesion had been frozen off his right forearm 3 years previously.  The examiner indicated that the skin conditions did not cause scarring or disfigurement of the head, face, or neck.  On examination, there were no visible skin conditions.  The examiner concluded that it was less likely than not that the Veteran's granuloma faciale (since resolved) was incurred in or caused by service.  The rationale was that the cause of granuloma faciale was unknown.  Proposed causes included sun exposure, but this relationship had not been proven.  The internet article provided by the Veteran indicated that sun exposure "may" cause the condition, but provided no medical evidence to support that conclusion.  There was insufficient medical evidence to show that Agent Orange, sun exposure, antimalarial drugs, or cellulitis were risk factors for developing granuloma faciale.

The Board notes that the Veteran can attest to factual matters of which he has first-hand knowledge, such as subjective complaints of skin lesions, and his assertions in that regard are entitled to some probative weight.  See Washington v. Nicholson, 19 Vet. App. 362, 368 (2005).  Moreover, in light of the physically observable nature of such disabilities as flat feet and skin lesions or rashes the Veteran, as a layperson, may be competent to identify a skin abnormality.  See Falzone v. Brown, 8 Vet. App. 398, 403 (1995) (citing Harvey v. Brown, 6 Vet. App. 390, 393 (1994) (flat feet)); McCartt v. West, 12 Vet. App. 164, 167-68 (1999) (Veteran alleged skin disorder of boils, blotches, rash, soreness, and itching since service; Court implied that this may be the type of condition lending itself to lay observation and satisfy the nexus requirement).  In such cases, the Board is within its province to weigh that testimony and to make a credibility determination as to whether that evidence supports a finding of service incurrence sufficient to establish service connection.  See Barr v. Nicholson, 21 Vet. App. at 303.

In this case, affording the Veteran the benefit of the doubt the Board concludes that the evidence is at least in relative equipoise as to whether his granuloma faciale is a result of his active service.  In reaching that conclusion, the Board finds it significant that there are multiple in-service complaints of ongoing skin problems and that those complaints have continued after service.  The Board finds the statement of the Veteran's fellow service member, a registered nurse, who treated the Veteran in service for his skin problems and has an ongoing relationship with the Veteran described facial skin lesions on an ongoing basis since service.  These notations support the Veteran's contentions that he had ongoing problems and are of significant probative weight given his medical training and experience.  The Veteran also has submitted treatise evidence suggesting that sun exposure can cause granuloma faciale, particularly in areas with extended sun exposure - such as the face.  

The Board recognizes that the Veteran had a normal examination of the skin at the time of separation from service and the March 2016 VA examination report provided a negative opinion as to any relationship between the granuloma faciale and service.  The Board finds the rationale of the March 2016 VA examination report somewhat problematic, given that the examiner discounted the treatise evidence suggesting that sun exposure could cause granuloma faciale based on the absence of medical evidence to support the contention; however, the article did provide multiple bases for the contention that sun exposure could cause granuloma faciale - namely that sunlight exposed areas were more commonly inflicted with granuloma faciale and that granuloma faciale could darken with sunlight exposure.  The examiner failed to acknowledge or discuss these bases.  Although there is no post-service treatment for skin problems documented in the claims file until 1994, the Veteran has reported ongoing treatment with 2 medical providers prior to 1994, but that these individuals had passed away and their records were unavailable.

In summary, the Board affords significant probative weight to the lay statements of the Veteran and the medical statement of the registered nurse of ongoing skin problems from service, coupled with the in-service treatment for skin problems.  As such, the evidence is at least in equipoise such that entitlement to service connection for granuloma faciale is warranted and the Board concludes that this determination is a complete grant of benefits as to the Veteran's reported skin symptomatology since service.  In reaching that conclusion, the Board acknowledges that the March 2016 VA examination report noted that the granuloma faciale had fully resolved as of 2013, without recurrence; however, the Court has held that the requirement that a current disability be present is satisfied "when a claimant has a disability at the time a claim for VA disability compensation is filed or during the pendency of that claim...even though the disability resolves prior to the Secretary's adjudication of the claim."  See McClain v. Nicholson, 21 Vet. App. 319 (2007).  As such, entitlement to service connection for granuloma faciale is warranted.

Rating 

Disability ratings are assigned, under a schedule for rating disabilities, based on a comparison of the symptoms found to the criteria in the rating schedule.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. Part 4 (2016).  When evaluating a mental disorder, the rating agency shall consider the frequency, severity, and duration of psychiatric symptoms, the length of remissions, and the Veteran's capacity for adjustment during periods of remission.  The rating agency shall assign an evaluation based upon all the evidence of record that bears on occupational and social impairment, rather than solely upon the examiner's assessment of the level of disability at the moment of the examination.  When evaluating the level of disability from a mental disorder, the rating agency will consider the extent of social impairment, but shall not assign an evaluation solely on the basis of social impairment.  38 C.F.R. § 4.126 (2016).  If there is a question as to which evaluation to apply to the Veteran's disability, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2016).  

The Veteran's entire history is reviewed when making a disability determination.  See 38 C.F.R. § 4.1 (2016).  VA must consider whether the Veteran is entitled to "staged" ratings to compensate when his or her disability may have been more severe than at other times during the course of his or her appeal.

As discussed above, currently the Veteran's disability rating is 30 percent for his service-connected PTSD with alcohol abuse.  The Veteran claims the rating does not accurately depict the severity of his condition.  

The General Rating Formula for Mental Disorders provides, in pertinent part:

Occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care and conversation normal), due to such symptoms as: depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, mild memory loss (such as forgetting names, directions, recent events) . . . . . . . . 30

Occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships . . . . . . . . . . . . . . . . . . . . . . . 50

Occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work like setting); inability to establish and maintain effective relationships . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 70

Total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or name . . . . . . . . . . . . . . . . . . . . . . . . . 100

38 C.F.R. § 4.130, DC 9411 (2016). 

When determining the appropriate disability evaluation under the general rating formula, the Board's primary consideration is a veteran's symptoms, but it must also make findings as to how those symptoms impact the Veteran's occupational and social impairment.  See Vazquez-Claudio v. Shinseki, 713 F.3d 112, 116-17 (Fed. Cir. 2013).  Because the use of the term "such as" in the rating criteria demonstrates that the symptoms after that phrase are not intended to constitute an exhaustive list.  Nevertheless, as all ratings in the general rating formula are also associated with objectively observable symptomatology and the plain language of the regulation makes it clear that the Veteran's impairment must be "due to" those symptoms, a veteran may only qualify for a given disability rating under the general rating formula by demonstrating the particular symptoms associated with that percentage, or others of similar severity, frequency, and duration.  Id at 117-18.  

Additionally, a Global Assessment of Functioning (GAF) score is often used by treating examiners to reflect the "psychological, social, and occupational functioning on a hypothetical continuum of mental health-illness."  See Richard v. Brown, 9 Vet. App. 266 (1996).  A GAF score is highly probative as it relates directly to the Veteran's level of impairment of social and industrial adaptability, as contemplated by the rating criteria for mental disorders.  See Massey v. Brown, 7 Vet. App. 204, 207 (1994).  The Board recognizes that GAF scores are not utilized in the DSM-5 (American Psychiatric Association: Diagnostic and Statistical Manual of Mental Disorders).

In November 2007, the Veteran denied problems with violence, verbal aggression, impulsive behavior, panic attacks, feelings of hopelessness, obsessional behavior, hallucinations, or social problems.  He did note anxiety and insomnia.  The Veteran also indicated that since returning from Vietnam he had functioned well professionally, but his psychiatric symptoms had affected his personal sphere.  Specifically, he had episodes of depression that he treated with alcohol.  The Veteran had been married twice, including for 3.5 years to his current wife with whom he had good marital functioning.  He had two children from his first marriage with whom he had a good relationship.  The Veteran denied any prior suicidal attempts or gestures or a past history of violence.  He did report flashbacks, nightmares, and avoidance behavior.  On examination, the Veteran had normal grooming and hygiene, fair eye contact and mood, normal attention and speech, intact memory and concentration, and appropriate thought processes and content.  His judgment, insight, and impulse control were good.  The Veteran also reported loss of interest in activities, lack of energy, and concentration problems.  The treatment provider diagnosed moderate PTSD and assigned a GAF score of 55.  

The Veteran was afforded a VA examination in February 2008.  The Veteran reported sleep problems, nightmares, distressing memories, exaggerated startle response, frequent depression, irritability, and avoidance behaviors.  On examination, the Veteran was appropriately groomed and fully oriented.  Thought content was appropriate and speech was unimpaired.  He denied hallucinations, memory was intact, and concentration adequate.  The Veteran denied panic attacks and obsessive thoughts or rituals.  Judgment and insight were present.  The examiner diagnosed PTSD and assigned a GAF score of 60.  The examiner indicated that the PTSD symptoms were transient or mild and resulted in decreased work efficiency and the ability to perform occupational tasks only during periods of significant stress.  That said, the Veteran reported that he retired early from his last job due to irritability and quit another job in 1972 due to an exacerbation of his PTSD symptoms.  The Veteran also had some reluctance to do household tasks, which was likely due to his PTSD symptoms.

A June 2008 VA mental health record noted no abnormal behavior, appropriate affect, coherent thought processes, the absence of hallucinations and delusions, and appropriate thought content.  He also described sleep disturbances and flashbacks.  Another June 2008 treatment record included a mental status examination showing normal grooming, hygiene, attention, concentration, memory, and thought processes.  The Veteran denied suicidal or homicidal ideation, plans, or intent.  He also denied hallucinations, but did report insomnia.  He denied feeling hopeless or helpless.  Judgment, insight, and impulse control were deemed to be fair.  The diagnosis was PTSD and a GAF score of 55 was assigned.  A July 2008 record documented similar symptoms, but assigned a GAF score of 50.  

Vet Center records document similar symptoms, including sleep disturbances, nightmares, hypervigilance, hyperarousal, exaggerated startle response, and avoidance behaviors.  A mental status evaluation included the Veteran's denial of delusions, disorganized thinking, hallucinations, or suicidal or homicidal thoughts.  He reported excellent relationships with his five siblings, as well as an excellent relationship with his parents prior to their deaths.  He had a good relationship with his children and current wife, as well as his wife's children from a previous marriage.  The Veteran had difficulty with crowds and loud noises.  He was comfortable socializing with friends and family, but not with people he did not know.    

In a February 2009 statement, the Veteran stated that he had not worked since 2003, where he retired due to stress and fatigue.  In his May 2009 substantive appeal, the Veteran indicated that he believed his PTSD rating should be higher because he had been unable to work for the previous 5 years.

In January 2013, the Veteran described being sensitive to loud noises and that he had nightmares.  A February 2013 VA treatment record included the Veteran's reports of feelings of depression whenever he would think about his experiences in Vietnam, so he would try to avoid such thoughts.  The Veteran was considered stable and no further treatment sessions were scheduled at that time.  A November 2013 VA depression screen was considered negative, as the Veteran several days of little interest or pleasure in doing things, as well as several days of feeling down, depressed, or hopeless.  An October 2014 VA depression screen was negative, as the Veteran denied feelings of hopelessness or suicidal thoughts or attempts to take his own life.  

The Veteran was afforded a VA examination in March 2016.  The examiner indicated that the Veteran's PTSD resulted in occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks, although generally functioning satisfactorily, with normal routine behavior, self-care and conversation.  The Veteran indicated that he was not as close to his children as he should be.  He had 4 grandchildren, who he had last seen around Christmas in 2015.  His current wife had 2 children and 5 grandchildren, all of whom the Veteran saw more frequently than his own children.  He described his relationship with his wife as "Ok."  Social interaction was limited due to his wife's health problems and that they previously enjoyed vacationing together, but her current health situation precluded such activities.  The Veteran previously had enjoyed golfing, but had lost interest and had last played with his brother during the summer of 2015.  Daily activities included reading the newspaper and sitting around the house.  He would drive, shop for food, and typically prepare meals.  The Veteran had retired in 2003 after 29 years of employment with the company, with his final position involving the supervision of 5 other employees.  Shortly before his retirement, the company was cutting back and he was asked to lay off a subordinate, which he refused to do.  The company circumvented him and terminated the employee anyway.  The Veteran described his work record as "good," but that at the end he was fatigued from his work roles and the stress of being told he needed to terminate one of his employees.  The Veteran reported recurrent distressing memories and dreams; avoidance behavior; a persistent negative emotional state; markedly diminished interest or participation in significant activities; feelings of detachment; persistent inability to experience positive emotions; irritability or anger outbursts; and sleep disturbances.  

After a careful review of the record and for the reasons and bases expressed immediately below, the Board finds that the Veteran's demonstrated PTSD symptomatology does not warrant an evaluation greater than the currently assigned 30 percent rating.

The Veteran's primary PTSD symptoms include anxiety, insomnia, flashbacks, nightmares, avoidance behavior, irritability, distressing memories, hypervigilance, hyperarousal, exaggerated startle response, loss of interest in activities, lack of energy, and concentration problems.  During both examinations and treatment visits the Veteran has exhibited fair to good insight, judgment, and was coherent.  The Veteran also has consistently denied hallucinations, inappropriate behavior, obsessive or ritualistic behavior, panic attacks, or homicidal or suicidal ideation.        

The Board acknowledges the assigned GAF score of 50 during a July 2008 treatment visit, which suggests a serious impairment of functioning.  However, the immediately prior treatment visit assigned a GAF score of 55 based on similar symptomatology.  As outlined above, the GAF scores and description of symptoms is relatively consistent and more nearly fits the "mild to moderate" impairment level, to include manifestations such as sleep disturbance, depression, and exaggerated startle response.  This is exactly the criteria for a 30 percent rating.

By contrast, the Veteran does not exhibit symptoms such as panic attacks more than once a week; circumstantial, circumlocutory, or stereotyped speech; difficulty in understanding complex commands; impaired judgment; impaired abstract thinking; and difficulty in establishing and maintaining effective work and social relationships.  Although he has some subjective problems with concentration, memory, and social inhibitions, on testing his memory and concentration have been found to be within normal limits and, as will be discussed below, he has no difficulty socializing with friends and family.  Moreover, the Veteran's thought processes and speech are coherent, logical and intact.  He has denied any suicidal ideation, delusions, or hallucinations.  

As to the Veteran's occupational functioning, he has reported problems with his previous job working as a computer systems supervisor, due to an issue where he was supposed to terminate one of his employees but refused.  During his January 2009 VA examination he suggested that he retired due to his PTSD symptoms.  That said, there does not appear to have been any employment repercussions for the Veteran as a result of his refusal to terminate the employee and he has explicitly reported that he retired, rather than having been asked to resign or having been terminated.  There is no indication that the Veteran would not be working in his same position now if he had not chosen to retire.  Indeed, he has reported on multiple occasions that his work performance was good.    

As to the Veteran's social functioning, he has reported an okay to good married life, a good though sometimes distant relationship with his two children and multiple grandchildren, and a good relationship with his numerous siblings.  The Veteran has reported that he has no difficulty socializing with friends and family, but would prefer not to socialize with strangers.  Thus, the Veteran clearly is able to maintain existing social relationships.  

Accordingly, the Board finds that the preponderance of the evidence is against assignment of rating greater than 30 percent.  As noted above, the Veteran's PTSD has had some influence on his social and occupational relationships, but that the Veteran remains employable and has friends and a stable marriage.  In addition, the Veteran's PTSD has not markedly impaired his long-term speech, judgment, or abstract thinking.  He has never exhibited impairment in thought processes or communication.  The Veteran has denied hallucinations, inappropriate behavior, obsessive or ritualistic behavior, panic attacks, or homicidal or suicidal ideation.  Therefore, a higher rating is not warranted for any period on appeal.

Additional Considerations

The Board also has considered whether the Veteran is entitled to a greater level of compensation on an extraschedular basis.  Ordinarily, the VA Schedule will apply unless there are exceptional or unusual factors which would render application of the schedule impractical.  See Fisher v. Principi, 4 Vet. App. 57, 60 (1993).

According to the regulation, an extraschedular disability rating is warranted based upon a finding that the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization that would render impractical the application of the regular schedular standards.  See 38 C.F.R. § 3.321(b)(1) (2016).  An exceptional case is said to include such factors as marked interference with employment or frequent periods of hospitalization as to render impracticable the application of the regular schedular standards.  See Fanning v. Brown, 4 Vet. App. 225, 229 (1993).

Under Thun v. Peake, 22 Vet App 111 (2008), there is a three-step inquiry for determining whether a veteran is entitled to an extraschedular rating.  First, the Board must determine whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Second, if the schedular evaluation does not contemplate the Veteran's level of disability and symptomatology and is found inadequate, the Board must determine whether the Veteran's disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  Third, if the rating schedule is inadequate to evaluate a veteran's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether, to accord justice, the Veteran's disability picture requires the assignment of an extraschedular rating.

With respect to the first prong of Thun, the evidence in this case does not show such an exceptional disability picture that the available schedular evaluation for the service-connected PTSD is inadequate.  A comparison between the level of severity and symptomatology of the Veteran's PTSD with the established criteria shows that the rating criteria reasonably describe the Veteran's disability level and symptomatology.  Specifically, the Veteran reports multiple psychiatric symptoms, including anxiety, insomnia, flashbacks, nightmares, avoidance behavior, irritability, distressing memories, hypervigilance, hyperarousal, exaggerated startle response, loss of interest in activities, lack of energy, and concentration problems.  The current 30 percent rating contemplates these and other psychiatric symptoms.  Thus, the Veteran's current schedular rating under DC 9411 is adequate to fully compensate him for his disability on appeal.  

In short, the rating criteria reasonably describe the Veteran's disability level and symptomatology.  The Board, therefore, has determined that referral of this case for extraschedular consideration pursuant to 38 C.F.R. 3.321(b)(1) is not warranted.

Finally, the Board notes that a veteran may be awarded an extraschedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where the evaluation of the individual conditions fails to capture all the service-connected disabilities experienced.  Johnson v. McDonald, 762 F.3d 1362 (2014).  In this case, the Veteran has not alleged, nor does the evidence indicate, that the combined effects of his service-connected disabilities require extraschedular consideration.  See Yancy v. McDonald, 27 Vet. App. 484, 494 (2016) (holding "that the Board is required to address whether referral for extraschedular consideration is warranted for a Veteran's disabilities on a collective basis only when that issue is argued by the claimant or reasonably raised by the record through evidence of the collective impact of the claimant's service-connected disabilities").


ORDER

Entitlement to service connection for granuloma faciale is granted.

Entitlement to an initial rating greater than 30 percent for PTSD is denied.


REMAND

In addition, the Veteran claims entitlement to TDIU.  Total disability ratings for compensation may be assigned, where the schedular rating is less than total, when the Veteran is unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities, provided that if there is only one such disability, such disability shall be ratable as 60 percent or more and if there are two or more disabilities, there shall be at least one disability ratable at 40 percent or more and sufficient additional disability to bring the combined rating to 70 percent or more.  38 C.F.R. § 4.16(a).

In this case, the Veteran currently does not meet the percentage requirements for TDIU; however, the skin disability claim granted herein will be assigned a rating by the Agency of Original Jurisdiction (AOJ) that may affect the Veteran's eligibility for TDIU.  As such, the matter is remanded for readjudication following the implementation of the grant of entitlement to service connection for the skin disability discussed above.

Accordingly, the case is REMANDED for the following action:

After implementing the grant of entitlement to service connection for granuloma faciale and applying an appropriate rating and effective date, readjudicate the Veteran's TDIU claim.  If a complete grant of the benefits requested is not granted, issue a supplemental statement of the case (SSOC) to the Veteran and his representative.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


